     Case 3:20-cv-00389-MMD-WGC Document 19 Filed 02/18/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      GENE ALLEN,                                      Case No. 3:20-cv-00389-MMD-WGC
7                                   Petitioner,                        ORDER
              v.
8
       STATE OF NEVADA, et al.,
9
                                Respondents.
10
11           The Court dismissed Petitioner Gene Allen’s pro se 28 U.S.C. § 2254 petition for

12    writ of habeas corpus (ECF No. 1-1 (“Petition”)), and judgment was entered in July 2020.

13    (See ECF Nos. 6, 7.) Petitioner has now filed several motions (ECF Nos. 9, 11, 12),

14    including two motions for reconsideration (ECF Nos. 8, 14). For the reasons discussed

15    below, the Court denies the motions for reconsideration.

16           Rule 60(b) of the Federal Rules of Civil Procedure entitles the moving party to relief

17    from judgment on several grounds, including the catch-all category, “any other reason

18    justifying relief from the operation of the judgment.” Fed. R. Civ. P. 60(b)(6). A motion

19    under subsections (b)(4-6) must be brought “within a reasonable time.” Fed. R. Civ. P.

20    60(c)(1). Rule 60(b) applies in habeas corpus proceedings only to the extent that it is not

21    inconsistent with the Antiterrorism and Effective Death Penalty Act (“AEDPA”).

22           Here, the Petition is unclear as to the relief Petitioner is seeking. In Petitioner’s

23    motion for reconsideration (ECF No. 8), Petitioner states he is in custody at Lovelock

24    Correctional Center (“LCC”) in violation of federal law because Petitioner has filed several

25    lawsuits against LCC personnel. As the Court previously explained, to the extent that the

26    Petition might contain any discernible claims in any legal context, they are not cognizable

27    in federal habeas. Petitioner has presented no basis for reconsidering the Court’s

28    dismissal of the Petition. Accordingly, Petitioner’s motions for reconsideration are denied.
     Case 3:20-cv-00389-MMD-WGC Document 19 Filed 02/18/21 Page 2 of 2



1           It is therefore ordered that Petitioner’s motions for reconsideration (ECF Nos. 8,
2     14) are denied.
3           It is further ordered that a certificate of appealability is denied.
4           It is further ordered that Petitioner’s motion for status check (ECF No. 9), motion
5     regarding whether the motion for reconsideration was received (ECF No. 11), and motion
6     to request the Clerk of Court file motion (ECF No. 12) are all denied.
7           DATED THIS 18th Day of February 2021.
8

9
                                                MIRANDA M. DU
10                                              CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
